DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 03/23/2020.  Claims 1-12 are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 10/23/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  The main purpose of the instant application, as clearly disclosed in the specification in paragraph [0016] in verbatim, is that  “since oscillators in the master device and the slave device will not be completely the same, the control circuit 130 generates a control signal Ve to the clock generating circuit 140 to adjust the phase of the clock signal CLK (it can also be regarded as adjusting the frequency of the clock signal CLK) to lock the frequency of the analog input signal Vin from the master device. After the phase of the clock signal CLK is adjusted, the transmitting circuit 160 also uses the phase-adjusted clock signal CLK to generate the digital transmitting signal D_TX. However, this operation of using the adjusted clock signal CLK to sample the analog input signal Vin firstly, and then using the adjusted clock signal CLK to generate the digital transmitting signal D_TX will change the echo response, that is a transient echo response different from the steady echo response D_ER is generated. In order to solve the problem of transient echo response, the transient circuit 124 included in the echo-cancellation circuit 120 generates an echo response adjustment signal D_ERT according to the digital transmitting signal D_TX, for adjusting the steady echo response D_ER to generate a transient echo response. Taking FIG. 1 as an example, the difference between the steady echo response D_ER and the echo response adjustment signal D_ERT can be regarded as the transient echo response, and the output circuit 126 subtracts the transient echo response by the digital input signal Din to generate the output signal Dout. If the transient echo response is not equal to the echo component contained in the digital input signal Din, there will be an echo cancellation error in the output signal Dout. At this time, the processing circuit 150 uses the LMS algorithm to generate a control signal EC2 to update tap coefficients used by a FIR filter in the transient circuit 124, so that the transient echo response is closer to the echo component contained in the digital input signal Din.”  Such purpose is well reflected in the claims in the present condition.
The following references are considered the closest prior art of record in relation to the claimed invention.  Wang et al. (US 2006/0007992) teaches echo canceller gain EC 222 comprises a Least Mean Square (LMS), or other suitable algorithm, adapter 304, a series of delay registers 306a-306n, a corresponding series of multipliers 308a-308n, and a summer 310. The output of summer 310 is modified by a gain G in multiplier 226 and the output of multiplier 226 is applied as one input to summation node 228. [0027] The received signal R[n] comprises a series of discrete sampled time signals. R[ n] is the sampled output of ADC 216, indexed by time periods "n". ADC 216 samples the reflection from the receive channel and outputs R[ n]. The output of node 228 is an error signal Error[ n]. Error[ n] is fed back to LMS adapter 304 of Echo Canceller 222, where it is combined with outputs from delay registers 306a-306n. The output of LMS adapter 304 is then combined in multipliers 308a-308n with the TX signal from transmit path 202 via signal path 213, delayed in discrete increments "n" by delay registers 306a-306n. Each multiplier (for example, multiplier 308;) has an associated filter coefficient (for example, filter coefficient W n[ i]) that adapts itself to the characteristics of the received data stream such that the filter will converge itself to the same channel Echo response to the transmitted signals. The combined signals are summed in summer 310. The output of summer 310 is combined in multiplier 226 with a fixed gain factor G. The output of multiplier 226 is then applied to summation node 228, where it is subtracted from received signal R[ n]. By adapting the EC 222 to realize an approximation of the echo path, a replica of the echo is obtained at the filter output, and the converged filter coefficients reflect the actual echo response of the communication channel. This replica is subtracted from the in-coming signals. The echo response is well defined for a normal channel, and thus the converged filter coefficients are also predictable.”  Such description is related to the claimed invention of the instant application; but it fails to take into consideration of “a phase change of a clock signal used by the transmitting signal.”  Specifically, it fails to specifically show or render obvious the claimed limitations of “a transient circuit, for generating an echo response adjustment signal according to a phase change of a clock signal used by the transmitting signal; and an output circuit, for generating an output signal according to the digital input signal, the steady echo response and the echo response adjustment signal”.  On the other hand, Avasarala (Adaptive Baseband Interference Cancellation for Full Duplex Wireless Communication Systems, Thesis, Arizona State University, 77 pages, May 2016), in reference to Figure 3.2 on page 43, depicts and discloses an adaptive LMS Echo Canceller to include: “The TX signal at baseband is tapped directly after the pulse-shaping filter and is fed to the FIR filter. If the filter is in non-causal mode, the delay of the system is adjusted such that the first tap delay is less than that of the channel delay. Note that an algorithm inside (similar to work in [8]) performs a coarse delay correction using complex valued cross-correlation functions that corrects for the main signal path delay. The LMS algorithm operates on the data on a sample per sample basis after each packet of data has been sent. Because of this operation, the system can be considered adaptive. It does not rely on any preamble or training sequence and is constantly updating with each and every sample.  The error signal e(k) is then fed into the demodulator. It should be noted that if the desired receive signal and the transmitted signal are correlated at any point in time, the BER performance will be diminished”.  Such disclosure is related to the claimed invention of the instant application; but it fails to take into consideration of “a phase change of a clock signal used by the transmitting signal.”  Specifically, it fails to specifically show or render obvious the claimed limitations of “a transient circuit, for generating an echo response adjustment signal according to a phase change of a clock signal used by the transmitting signal; and an output circuit, for generating an output signal according to the digital input signal, the steady echo response and the echo response adjustment signal”.  Other references, considered as prior art of record, are listed in hereinbelow.  They all appear to fail to teach or render obvious the claimed invention in the present condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (US 2019/0245673).
Wang et al. (US 2006/0007992).
Agazzi et al. (US 2001/0055331).
Frahang-Boroujeny et al. (US 6,853,626).


Hurst et al., DAC Quantization-Noise Cancellation in an Echo-Canceling Transceiver, IEEE, 5 pages, 2007.
Lee et al., 125-MHz Mixed-Signal Echo Canceller for Gigabit Ethernet on Copper Wire, IEEE, 8 pages, March 2001.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 25, 2022